SUPPLEMENT DATED DECEMBER 11, 2014 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2014 1.)Pages 14-26 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Columbia Dividend Income Fund Class A* A* Columbia Dividend Income Fund Columbia Mangmt Investment Advisers, LLC Columbia Dividend Income Fund Class R4 Retirement Columbia Dividend Income Fund Columbia Mangmt Investment Advisers, LLC Federated High Yield Trust Institutional Shares Inst Federated High Yield Trust Federated Investment Management Company Federated High Yield Trust Service Shares Inst Federated High Yield Trust Federated Investment Management Company MFS® Mid Cap Value Fund Class R2 Retirement MFS® Mid Cap Value Fund Massachusetts Financial Services Co MFS® Mid Cap Value Fund Class R3 Retirement MFS® Mid Cap Value Fund Massachusetts Financial Services Co Nuveen Dividend Value Fund Class A* A* Nuveen Dividend Value Fund Nuveen Fund Advisors, LLC Nuveen Dividend Value Fund Class R3 Retirement Nuveen Dividend Value Fund Nuveen Fund Advisors, LLC PIMCO CommoditiesPLUS® Strategy Fund Administrative Class Other PIMCO CommoditiesPLUS® Strategy Fund Pacific Investment Management Co LLC PIMCO CommoditiesPLUS® Strategy Fund Class R Other PIMCO CommoditiesPLUS® Strategy Fund Pacific Investment Management Co LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived 2.)Page 179 of the Prospectus is revised to add the following Investment Adviser: Federated Investment Management Company 3.)Pages 184-189 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Columbia Dividend Income Fund Class A* & R4 The investment seeks total return, consisting of current income and capital appreciation. Federated High Yield Trust Institutional & Service Shares The investment seeks high current income. MFS® Mid Cap Value Fund Class R2 & R3 The investment seeks capital appreciation. Nuveen Dividend Value Fund Class A* & R3 The investment seeks long-term growth of capital and income. PIMCO CommoditiesPLUS® Strategy Fund Administrative Class & Class R The investment seeks total return which exceeds that of its benchmark consistent with prudent investment management. * Load Waived This supplement should be retained with the Prospectus for future reference.
